ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-417, concluding that LEONARD J. WITMAN of FLORHAM PARK, who was admitted to the bar of this State in 1975, should be reprimanded for violating RPC 3.3(a)(5) (failure to disclose to a tribunal a material fact with knowledge that the tribunal may tend to be misled by such failure), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Court having determined after its review of the record that the appropriate discipline for these offenses is an admonition;
And good cause appearing;
It is ORDERED that LEONARD J. WITMAN is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.